UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 0-49731 SEVERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 52-1726127 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 200 Westgate Circle, Suite 200 Annapolis, Maryland (Address of principal executive offices) (Zip Code) 410-260-2000 (Registrant’s telephone number, including area code) N/A (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non- accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Number of shares of the registrant’s Common Stock, $0.01 par value, outstanding as of the close of business on May 8, 2013: 10,066,679 shares. SEVERN BANCORP, INC. AND SUBSIDIARIES Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Statements of Financial Condition as of March 31, 2013 and December 31, 2012 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 2 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 3 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 47 SIGNATURES 48 i PART I– FINANCIAL INFORMATION Item 1.Financial Statements SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (UNAUDITED) (dollars in thousands, except per share amounts) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold - Cash and cash equivalents Investment securities held to maturity Loans held for sale Loans receivable, net of allowance for loan losses of $15,465 and $17,478, respectively Premises and equipment, net Foreclosed real estate Federal Home Loan Bank stock, at cost Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ $ Long-term borrowings Subordinated debentures Accrued interest payable and other liabilities Total liabilities Stockholders’ Equity Preferred stock, $0.01 par value, 1,000,000 shares authorized; Preferred stock series “A”, 437,500 shares issued and outstanding 4 4 Preferred stock series “B”,23,393 shares issued and outstanding - - Common stock, $0.01 par value, 20,000,000 shares authorized; 10,066,679 shares issued and outstanding Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 1 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (dollars in thousands, except per share data) For the Three Months Ended March 31, Interest Income Loans, including fees $ $ Securities, taxable Other 68 54 Total interest income Interest Expense Deposits Long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other Income Mortgage banking activities Real estate commissions Real estate management fees Other Total other income Non-Interest Expenses Compensation and related expenses Occupancy Foreclosed real estate expenses, net Legal fees FDIC assessments and regulatory expense Other Total non-interest expenses Income before income tax provision Income tax provision Net income $ $ Amortization of discount on preferred stock ) ) Dividends on preferred stock ) ) Net income available to common stockholders $ $ Basic income per share $ $ Diluted income per share $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 SEVERN BANCORP, INC. AND SUBSIDIARIES Annapolis, Maryland CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (dollars in thousands) For the Three Months Ended March 31, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred loan fees ) ) Net amortization of premiums and discounts 50 49 Provision for loan losses Provision for depreciation Provision for foreclosed real estate losses Gain on sale of loans ) ) Loss (gain) on sale of foreclosed real estate 9 ) Proceeds from loans sold to others Loans originated for sale ) ) Stock-based compensation expense 24 11 Deferred income tax expense 78 Decrease in accrued interest receivable and other assets Increase in accrued interest payable and other liabilities Net cash provided by operating activities Cash Flows from Investing Activities Purchase of investment securities held to maturity - ) Proceeds from maturing investment securities held to maturity Principal collected on mortgage-backed securities held to maturity 76 5 Net decrease in loans Proceeds from sale of foreclosed real estate (Investment in) divestiture of foreclosed real estate ) 23 Investment in premises and equipment ) (3
